Citation Nr: 1432221	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-47 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  Whether new and material evidence has been received to reopen a claim for service connection for psychiatric disability, claimed as a nervous condition to include major depression and dysthymia, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Virtual VA paperless claims processing system includes a June 2014 Written Brief Presentation submitted by the Veteran's representative.  The Veterans Benefit Management System does currently contain any additional documents pertinent to the present appeal.

The Veteran's representative raised several matters not currently on appeal in the June 2014 RO Written Brief Presentation.  Thus, the issues of service connection for reflux, back disability, sciatica, bilateral knee disability, diabetic retinopathy, and erectile dysfunction, and whether new and material evidence as been received to reopen a claim for service connection for kidney disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Remand is required regarding all claims on appeal to obtain Social Security Administration (SSA) records.  In a January 2009 VA examination report it is indicated that the Veteran has been in receipt of SSA benefits since 2002.  Documentation associated with the claims file appears to confirm that the Veteran applied for and was granted SSA disability benefits during the 2001-2002 time frame.  VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving such benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the AOJ must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

Remand is required regarding the increased evaluation claim to obtain a recent examination.  The most recent VA examination as to the current severity of the Veteran's diabetes mellitus was provided in January 2009.  As the representative now alleges more severe and additional manifestations not shown at the VA examination, such as diabetic retinopathy and erectile dysfunction,  the Veteran should be provided with a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2013) (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

While on remand, additional development should be conducted.  Also, as noted by the Veteran's representative, no significant development in this matter has been accomplished since the year 2009.  The AOJ should seek to obtain any additional potentially relevant records of VA or private treatment.  See 38 U.S.C.A. § 5103A(a)-(d).


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment; specifically, any records dated in and after 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Once all available relevant medical records have been received and associated with the claims file, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity and manifestations of his service-connected diabetes mellitus.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether the Veteran currently has diabetic neuropathy of the upper or lower extremities, and if so, whether it is at least as likely as not (whether there is a 50 percent or greater probability) that such peripheral neuropathy is caused or aggravated (chronically worsened) by his service-connected diabetes mellitus.

The examiner should set forth the nature and severity of the manifestations and residuals of the Veteran's service-connected diabetes mellitus.  The examiner should indicate whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider; whether the Veteran requires more than one daily injection of insulin; whether the Veteran experiences progressive loss of weight and strength as a result of his diabetes mellitus; and all additional complications of his diabetes mellitus.

5.  Thereafter, the AOJ should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  This should include consideration of whether new and material evidence has been received to reopen the claim for service connection for psychiatric disability, and if so, whether a VA compensation examination is required to reopen the claim for service connection for psychiatric disability, claimed as a nervous condition to include major depression and dysthymia, to include as secondary to service-connected diabetes mellitus type II.  See 38 U.S.C.A. § 5103A(d).  If further action is required, the AOJ should undertake it before further adjudication of the claim.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

